DETAILED ACTION
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation "the insert" which appears to be a typo and should be “an insert”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Halbur (US 2007/0266605) in view of Kumakura et al. (US 7404487).
Regarding claims 1-5, 14, 15, 16,  Halbur teaches an integral card unit 14 that has a hanger (display portion 66) with a hole 76 for receiving a support arm [0026], a card (card portion at 64) and a stem (thin neck portion between 66 and 64 having a width less than a width of the card, see annotated figure). The card unit of Halbur is attached to a toy car 12 [0015], fig. 1 and 2A. Halbur further teaches a divider score (cut) line 68 between the stem and the card. Halbur also teaches that the card portion includes an account identifier 16 (personal identification number), and the hanger portion includes a serial number, code 90, fig. 2b. 
Halbur does not teach a case for receiving the card unit, the card unit of Halbur is attached to a product (toy car).

    PNG
    media_image1.png
    832
    884
    media_image1.png
    Greyscale

Kumakura discloses a card packaging system with a case that holds both a card and a product:
a card unit, 3 the card unit comprising: 
a card 3c; 
a hanger at 4; and 
a clamshell case 8 for receiving the card unit comprising:
A top edge (brim portion), a bottom edge (at 17, fig. 2), and a periphery extending therearound, fig. 1 and 2; and 
a slot (between projections 10a), wherein the slot is provided along the top edge and extends less than a length of the top edge, fig. 3 and 6, the top edge is shown as being longer than the slot as seen in fig. 1;
wherein when the case is closed a slot (the slot is between portions 29 and 30, fig. 10) is provided along a periphery thereof, the slot being configured for receiving the stem, col. 4: 4-17, such that the card is positioned in the case and the hanger extends outwardly from the case, fig. 9 and 10.
Kumakura further teaches that the case comprises a first section at 11 and a second section at 12 and a hinge in the area of 17 joining the first section and the second section, fig. 2 and 3, first and second sections fold together at lines 18 and 19, col. 5: 1-10 and wherein when the case is closed, the case is sealed along the periphery (where projections 10a latch into depression 9a, col. 4: 50-60 except at the slot between projections 10a, fig. 3).
Kumakura further discloses that the hanger includes a hole at 4 for receiving an extension from a merchandising unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the card hanger and product assembly of Halbur to be partially housed within a clamshell case as per the teaching of Kamakura in order to prevent the product (toy car) from being pilfered and to protect the car from damages, such as scratches to the surface of the car. 
Halbur as modified above results in wherein when the card is positioned in the case, the stem extends through the slot and the hanger extends outwardly from the case.

Regarding claim 7, the case of Halbur as modified above is a clamshell case (Halbur is modified to include the clamshell type case taught by Kumara).

Regarding claim 8,  the references applied above teach all of claim 7, as applied above.  Halbur as modified above further teaches that the case comprises a first section and a second section and a hinge at 18 and 19, including bottom 17, joining the first section and the second section, the hinge being provided along the bottom edge, wherein the slot between protrusions 10a, fig. 3, is formed along the periphery between the first section and the second section when the case is closed, fig. 1 and 2.

Claims 1-3, 5, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clegg (US 2009/0140042) and Kingsborough et al. (US 7607575) in view of Kumakura et al. (US 7404487).
Regarding claim 1, 2, 5, 7, 9, 12, 14-17 and 20, 
  Clegg [0042] teaches a clamshell case 10 for receiving a card unit 26, the case comprising a top edge (latch edge 28), a bottom edge, (edge 16 with the hinge at 17), and a periphery extending therearound, fig. 5.  
Clegg further discloses a first section foam insert 24 received by a first section 12 of the case with a card receiving portion (recessed area at 24), fig. 1, end of [0042], “raised foam seat”. And an second section insert 18 received by a second section 14 of the case, fig. 1, [0042].
Kingsborough teaches, col. 5: 1-15, fig. 4A and 4B, a card package assembly 20 that is integrally formed, with a card 10 releasably attached by a retaining means, divider 15, shown as snap and break connections attached to a card holder panel 22 where the panel includes an opening 24 for hanging the assembly on a rack rod, col. 6: 1-10, and between the card and the hanger is a stem (not numbered, indented part above 15, fig. 4A) that has a width less than a width of the card.  
The case and card assembly of Clegg does not teach any retail hanging means.  The assembly of Kingsborough has no case.  However it is well known to provide a card surrounded by a clamshell packaging where the card within the packaging is integral with hanger for hanging on a merchandising rack, For example, as taught by Kumakura, applied above. The clamshell packaging has a slot between protrusions 10a where a narrow part of a card 3c with detachable hanging means 3a exits the inside of the clamshell case 8, fig. 2 and 3 of Kumakura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gift card of Clegg to have an integrated detachable hanging means as taught by Kingsborough, fig 4a, and to modify the case correspondingly to have a slot space for the stem of the modified card as per the teaching of Kumakura in order to allow the gift card and case to be presented on a display hook to a consumer in a retail setting.  

Regarding claim 3, the divider of Clegg as modified above is shown as a snap and break connection of Clegg as modified by Kingsborough taught as having a score or break line (i.e. cut line), col. 5: 5-20 of Kingsborough.
Regarding claim 8, Clegg further teaches that the case has a hinge, 17 [0042], fig. 1 and 2, joining the first and second section, the hinge provided along an edge that can be considered a bottom edge, wherein the slot of Clegg as modified above would be opposite the hinge since the hanging means of the card of Clegg as modified above is along the wide edge of the card and the hinge is also on the wide side of the case. 

Regarding claim 10, Clegg further discloses a first section foam insert 24 received by a first section 12 of the case with a card receiving portion (recessed area at 24), fig. 1, end of [0042], “raised foam seat”. And an second section insert 18 received by a second section 14 of the case, fig. 1, [0042].

Regarding claim 11, because the card of Clegg rests within a subspace of the foam insert 24, with this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the foam insert of the case of Clegg as modified above requires a space (indent) aligned with the slot of the case of Clegg as modified above in order to allow the hanging portion of the card of Clegg as modified above to rest in the foam insert and extend from the case.

Regarding claims 13 and 18, the insert of Clegg further teaches a space that seems to be used to lift the card out of the insert, the space for the finger is capable of being used as a receptor for receiving an item, for example a decoration corresponding to the card or a tab extending from the side of a card. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Halbur and Kumakura or Clegg, Kingsborough and Kumakura as applied to claim 1 above, and further in view of Halbur et al. (US 7883004), hereinafter ‘004.
Regarding claim 6, the references applied above teach all of claim 1, as applied above. The references applied above do not teach what material the card unit is made from. However, Halbur desires that the material used for the card unit be “a relatively stiff but bendable/flexible card” [0022], first sentence and Kingsborough teaches that the card is made of plastic, col. 5: 3-7.
Similarly, ‘004 teaches a card unit 10, fig. 1 made from a suitable somewhat rigid yet flexible material and lists styrene (ABS) as a material that meets this desired characteristic col. 2: 49-55. With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the card unit of Halbur or Clegg as modified above to be made from styrene as taught by ‘004 since the simple substitution for one known plastic for another is within the level of one of ordinary results and will yield the same results of providing a durable gift card that is capable of having indicia applied.

Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive.
In response to applicant's argument Applicant’s arguments with respect to Kumakura, Applicant argues that the card hanging member of Kumakura does not have the claimed stem.  In the above rejection, Kumakura is not used to teach the card hanging member or stem.  With this in mind, applicants argument against the stem of the card are moot since a different reference is used in the above rejection to teach the card assembly stem. 
With respect to Kumakura applicant also argues that there is not a slot that is more narrow that a length of the top edge.  Examiner disagrees, in the annotated figure, below, the slot between protrusions at 10a is pointed out between two arrows.  The card of Kumakura exits in the slot between the protrusions.

    PNG
    media_image2.png
    492
    1347
    media_image2.png
    Greyscale

Applicant's argument against Halbur is not found persuasive because applicant argues against Halbur ‘004 and not the Halbur reference used in the rejection of the independent claims.  Halbur ‘004 is only used to teach that styrene is a known card material.

Applicant’s arguments with respect Mohs and Hahn are moot because the new ground of rejection does not rely on Mohs or Hahn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799    
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799